DETAILED ACTION
Examination of Reissue Application
The present application, filed on June 17, 2019, is for a continuation reissue examination for United States Patent Number US RE47,443 E and also for a reissue examination of United States Patent Number US 8,943,316 B2, which were both issued to Vainstein (hereinafter “the ‘316 Patent”).
The application 13/439,485 for the ‘316 Patent was filed on April 4, 2012, which is a division of the application 10/262,218 filed on September 30, 2002 (patented US 8,176,334 B1); thus, the instant reissue application is not being examined under the first inventor to file provisions of the AIA .

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment filed on March 11, 2022.  The Response was filed after a final rejection in the Office action mailed on December 14, 2021, wherein the claims 21-40 were rejected because of the defective reissue substitute statement filed on February 3, 2020 under 35 U.S.C. § 251.  However, the new declaration filed on March 11, 2022 overcome the rejection.  Furthermore, it does not raise any issue of new matter and the request for reconsideration of the finality of the rejection of the last Office action is persuasive in light of the proposed amendment.  Therefore, the finality of that last Office action is withdrawn, and the proposed amendment is entered.
The specification was amended on October 29, 2020 at col. 1, CROSS REFERENCE TO RELATED APPLICATIONS.
The original claims 1-20 have been canceled; and new claims 21-40 have been added since this reissue application was filed.
Currently, the claims 21-40 are subject to the examination of this continuation reissue application.

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. § 112, sixth paragraph.  The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this reissue application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.  Conversely, claim limitations in this reissue application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
In the claim 21, it recites (i) “an access manager configured to: manage access to a resource of an organization by a user external to the organization responsive to a request for the resource, ...; and determine whether a security policy associated with the organization and the user external to the organization is satisfied, ... and ..., wherein the access manager is further configured to encrypt the content key, located within security information of the header portion of the resource, with the encryption key in response to determining ...,” (ii) “a database coupled to the server and configured to store an the data network configured to allow the user external to the organization use of the external access server,” and (iv) “the external access server is configured to permit or deny exchange of resources between the organization and the user external to the organization”.  And, the claim 22 further recites (v) “the access manager is configured to encrypt the content key using a public key of the public-private key pair,” and the claim 25 further recites (vi) “the access manager is further configured to communicate via a data network”.  
The claim limitations (i) and (iv)~(vi) foregoing do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitations use generic placeholders “access manager” and “external access server” that are coupled with functional languages without reciting sufficient structures or acts to perform the recited functions, respectively, and the generic placeholders are not preceded by a structural modifier, but a mere function “access” preceding “manager” and a mere function “external access” preceding “server”.
As shown in the above, the claims 21, 22, and 25 do not recite any structure connected to the “access manager” and the “external access server,” which are not sufficient for performing the recited functions.  Thus, the “access manager,” the “external access server,” and claim language recited in the claims 21, 22, and 25 foregoing do not convey to a person skilled in the art enough structure because the description of the access manager’s operation in the claims 21, 22, and 25 and the description of the external access server’s operation in the claim 21 do nothing to define an access manager and an external access server as structure, and also the reissue application does not fully develop how the access manager and the external access server could perform the claimed functions.
Because these claim limitations foregoing are being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, they are being interpreted to cover the corresponding structures or acts described in the specification as performing the claimed functions, and equivalents thereof.  Based upon a review of the ‘316 Patent, the corresponding structures or acts described in the specification as performing the claimed functions are found at Fig. 1 and col. 4, line 60 through col. 6, line 11 of the ‘316 Patent.
If the reissue applicant does not intend to have these limitations interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, the reissue applicant may: (1) amend the claim limitations to avoid them being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure or acts to perform the claimed function); or (2) present a sufficient showing 
Although the other claim limitations (ii) and (iii) foregoing do not use the word “means” as well, but are nonetheless not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitations recite sufficient structures (i.e., data base and data network) to entirely perform the recited functions, respectively (i.e., database storing encryption key and data network allowing the external user to use the external access server).
Because these claim limitations are not being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, the reissue applicant may:  (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
In the claim 35, it recites “[a] non-transitory computer-readable device having instructions stored thereon that when executed by at least one computing device, cause the at least one computing device to perform operations comprising: maintaining, in a database, an encryption key...; receiving, by a server..., a request to access a resource ...;determining ...; encrypting the content key ...; denying the request ...”.  
The claim limitations foregoing do not use the word “means,” but are nonetheless being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph because the claim limitations use generic placeholder “computing device” (i.e., generic computer component) that is coupled with specialized functional languages without reciting sufficient structures or acts to perform the recited functions, and the generic placeholder is not preceded by a structural modifier.
As shown in the above, the claim 35 does not recite any structure connected to the “computing device,” which is not sufficient for performing the recited functions.  Thus, the “computing device,” and claim language recited in the claim 35 foregoing do not convey to a person skilled in the art enough structure because the description of the computing device’s operation in the claim 35 does nothing to define a computing device as structure.
Because these claim limitations foregoing are being interpreted under pre-AIA  35 U.S.C. 
If the reissue applicant does not intend to have these limitations interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph, the reissue applicant may: (1) amend the claim limitations to avoid them being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure or acts to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure or acts to perform the claimed function so as to avoid them being interpreted under pre-AIA  35 U.S.C. § 112, sixth paragraph.

Examiner’s Statement of Reasons for Allowance
Claims 21-40 are allowed.
The following is a statement of reasons for the indication of allowable subject matter over the prior art of record:
With respect to claims 21-27, the claim limitations of the claim 21 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the content portion is encrypted by a content key; and the access manager is further configured to encrypt the content key, located within security information of the header portion of the resource, with the encryption key in response to determining that the security policy is satisfied and deny the request in response to determining that the security policy is not satisfied. 
The claims 22-27 are dependent claims of the claim 21.
With respect to claims 28-40, the claim limitations of the respective claims 28 and 35 are deemed allowable over the prior art of record as the prior art fails to teach or suggest that the resource comprising a header portion and a content portion encrypted by a content key; and encrypting the content key, located within security information of the header portion of the resource, using the encryption key in response to determining that the security policy is satisfied; and denying the request in response to determining that the security policy is not satisfied.
The claims 29-34 are dependent claims of the claim 28.
The claims 36-40 are dependent claims of the claim 35.
Any comments considered necessary by the reissue applicant must be submitted no 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is 571-272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992

Conferees:

/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992